395 F.2d 747
S. C. SMITH, Appellant,v.DR. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 25686.
United States Court of Appeals Fifth Circuit.
May 30, 1968.

Phillip W. Gilbert, Austin, Tex., for appellant.
Robert E. Owen, Asst. Atty. Gen., Crawford C. Martin, Atty. Gen. of Tex., Nola White, First Asst. Atty. Gen., A. J. Carubbi, Jr., Executive Asst. Atty. Gen., R. L. Lattimore, Lonny F. Zwiener, Howard M. Fender, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before GOLDBERG and CLAYTON, Circuit Judges, and HANNAY, District judge.
PER CURIAM:


1
In this habeas corpus proceeding (28 U.S.C.A. 2241 et seq.), there was an evidentiary hearing in the district court in accordance with the teachings of Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963), and Fay v. Noia, 372 U.S. 391, 83 S. Ct. 822, 9 L. Ed. 2d 837 (1963), and the district court made findings of fact, which were fully justified by the record, which we could not say are clearly erroneous.  Rule 52(a), Federal Rules of Civil Procedure.  Additionally, the district judge's conclusions of law were consistent with such findings.  Hence, this case should be and is


2
Affirmed.